Citation Nr: 1741909	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral peroneal brevis tendonitis, to include as secondary to service-connected bilateral plantar fasciitis and flat feet.

2.  Entitlement to a rating in excess of 20 percent for a thoracolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for bilateral peroneal brevis tendonitis and continued a previously assigned, 20 percent rating for a lumbar spine strain.

In October 2010, the Veteran had claimed entitlement to service connection for an upper back disorder secondary to his lumbar spine disability.  Although the March 2011 rating decision identified the issue as "evaluation of lumbar strain (now claimed as upper back condition secondary to lower back)," the narrative section of the decision acknowledged that a VA examiner had attributed the Veteran's thoracic spine strain to military service and explained that the applicable rating criteria evaluate the thoracic and lumbar spine as one entity.  Accordingly, the Board has recharacterized the spine issue on appeal as indicated on the title page. 

Although both the Veteran and his representative were notified of the date and time of a requested hearing at the RO before a Veterans Law Judge (Travel Board hearing), neither appeared for the hearing, contacted VA to reschedule, or provided good cause for the Veteran's failure to appear.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to a rating in excess of 20 percent for a thoracolumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's bilateral peroneal brevis tendonitis did not manifest during service, is not related to active service, and was not caused or aggravated by service-connected bilateral plantar fasciitis with pes planus. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral peroneal brevis tendonitis are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2010 and January 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA and private treatment records, records from the Social Security Administration (SSA), and lay statements are associated with the claims file.  VA provided a relevant examination as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Service Connection Claim

The Veteran contends that his service-connected bilateral plantar fasciitis with bilateral flat feet (pes planus), which is rated 10 percent disabling, caused his bilateral peroneal brevis tendonitis.  

The peroneal brevis tendon runs from the lateral ankle and inserts at the base of the fifth metatarsal.  Up to Date Online, "Non-Achilles Ankle Tendinopathy," Timothy Ryan Draper, DO, AAFP, CAQ Sports Medicine (last updated Nov. 7, 2016) (last visited Sept. 18, 2017).  Tendinitis is defined as "inflammation of tendons and of tendon-muscle attachments."  Dorland's Illustrated Medical Dictionary 1881 (32nd ed. 2012).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for peroneal brevis tendonitis.  Post-service private podiatry records from R. Jason, D.P.M., and S. Jason, D.P.M., reflect evaluation for plantar fasciitis in March 2006 and for tibialis tendonitis, left greater than right, in May 2010, respectively.  At the time of the May 2010 visit, the Veteran complained of pain in both feet and both lower legs, stating that he noticed it first on the left about one year earlier.  An undated, unsigned prescription note from Dr. S. Jason reads, "Plantar Fasciitis; peroneal brevis tendonitis," and includes an arrow pointing from plantar fasciitis to peroneal brevis tendonitis.  Other VA and private medical evidence of record does not reflect complaints, diagnosis, or treatment for peroneal brevis tendonitis.

The Veteran was afforded a VA examination in February 2011.  The diagnosis was bilateral peroneus brevis tendonitis.  Following the examination and review of the claims file, the examining physician opined it was less likely as not that the Veteran's bilateral peroneal brevis tendonitis was due to or aggravated to any degree by his military service because the service treatment records were silent for peroneal brevis tendonitis, and there was no objective evidence that this condition was due to the Veteran's military service.  The examiner also explained that he could only opine with speculation as to whether the Veteran's current peroneal brevis tendonitis was due to or aggravated to any degree by service-connected plantar fasciitis.  In support of that conclusion, the examiner explained that the current medical literature does not support a cause and effect relationship between plantar fasciitis or pes planus and peroneus brevis tendonitis.

The Board has considered the medical and lay evidence of record and finds that a preponderance of the evidence is against the claim for service connection for bilateral peroneal brevis tendonitis.

Here, the evidence of record does not support a conclusion that the Veteran's bilateral ankle disability began in service or is otherwise related to service.  In this regard, his service treatment records do not document complaints or findings related to chronic bilateral ankle problems.  Moreover, the Veteran himself has not asserted that his bilateral ankle disability began in service or is otherwise related to service.  Rather, he asserts that his service-connected bilateral plantar fasciitis with pes planus caused his peroneal brevis tendonitis.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a disability to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case. 

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also notable is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran's disability picture is complex, consisting of service-connected and nonservice-connected conditions.  Furthermore, there is no showing that he possesses the requisite knowledge or expertise to attribute his peroneal brevis tendonitis to a particular service-connected disability.  Thus, the Veteran is not competent to provide an etiological opinion in this case.

Turning to the medical opinion evidence, to the extent that the undated, unsigned prescription note from Dr. S. Jason may be an attempt to convey an opinion about a causal relationship between plantar fasciitis and peroneal brevis tendonitis based on the arrow drawn between the two disorders, the Board affords the record no probative value because the record fails to communicate any clear idea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

In comparison, the February 2011 VA examiner reviewed the Veteran's claims file, examined the Veteran, and provided a sufficient rationale for the medical conclusions that are consistent with and supported by the evidence of record.  Although the Veteran did not assert that his bilateral peroneal brevis tendonitis began in service or was related to service, the examiner considered that possibility, but explained that the medical evidence did not support such a conclusion because there were no complaints related to peroneal brevis tendonitis in service or objective evidence that the disorder was due to service, such as a continuity of ankle complaints from military service until the present.   

The examiner also provided a sufficient medical rationale detailing the reason he could not opine without speculation as to whether the Veteran's bilateral plantar fasciitis or pes planus caused or aggravated his peroneal brevis tendonitis.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that the examiner must identify what facts cannot be determined, for example, whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes).  In this case, the examining physician explained that current medical literature did not support a cause and effect relationship between plantar fasciitis/pes planus and peroneus brevis tendonitis, and there was no objective evidence demonstrating that the peroneal brevis tendonitis had been caused or aggravated by his service-connected plantar fasciitis.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for bilateral peroneal brevis tendonitis, to include as secondary to bilateral plantar fasciitis with pes planus. 


ORDER

Entitlement to service connection for bilateral peroneal brevis tendonitis is denied.


REMAND

The Board has reviewed the evidence of record and finds that further development is required before deciding the increased rating claim on appeal.

The Veteran contends that a rating in excess of 20 percent is warranted for his thoracolumbar strain disability.

Regarding the disability rating for his service-connected thoracolumbar spine strain, the Veteran was afforded VA spine examinations in February 2011 and December 2013.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint where applicable.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that the February 2011 examination report includes active and passive range of motion findings; the December 2013 examination report discloses only active range of motion testing.  Neither report specifies whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Prior to arranging the VA examination, the AOJ should obtain and associate with the claims file any ongoing treatment records from the Gainesville VA Medical Center (VAMC) and related clinics dating since November 2013.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any ongoing treatment records from the Gainesville VAMC and related clinics dating since November 2013.

2.  After completing the above development, arrange for a VA examination by an appropriate medical professional to evaluate the nature and severity of the Veteran's thoracolumbar spine strain.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the thoracolumbar spine should be reported in detail. 

The examiner must test the ranges of motion for the thoracolumbar spine.  Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


